This is a companion case to that of Guilinger v. Pennsylvania Railroad Co., No. 55, March Term, 1931, in which we have this day filed an opinion affirming the judgment of the court below. The facts in the two cases are the same, except that in the latter Guilinger was the driver of the truck which was struck by the train of the defendant company, while in this case Kellogg was sitting on the seat with Guilinger. Both were engaged at the time in the business of carrying lumber in the truck across the tracks of the defendant company for their employer, the Pennzoil Co.
The second, fourth, sixth, eighth and tenth assignments of error are the same as the first, third, fifth, seventh and ninth assignments of error respectively in the Guilinger Case. For the reasons set forth in the case of Guilinger v. Pennsylvania Railroad Company, they are overruled.
The judgment is affirmed. *Page 150